Judgment "of the County Court of Nassau county reversed upon the law and the facts, with costs, and judgment directed for the defendant for $396 upon its counterclaim, with costs. In our opinion, the decision and judgment in plaintiffs’ favor is contrary to the evidence. Findings of fact and conclusions of law inconsistent with this decision are reversed and new findings will be made in conformity herewith. Lazansky, P. J., Young, Kapper, Seudder and Tompkins, JJ., concur. Settle order on notice. •